In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
No. 20-1966
OSCAR GUZMAN-GARCIA,
                                                         Petitioner,
                                v.

MERRICK B. GARLAND,
Attorney General of the United States,
                                                        Respondent.
                    ____________________
               Petition for Review of an Order of the
                  Board of Immigration Appeals.
                          No. A205-287-030.
                    ____________________

     ARGUED FEBRUARY 12, 2021 — DECIDED MAY 3, 2021
                ____________________

   Before RIPPLE, HAMILTON, and ST. EVE, Circuit Judges.
    ST. EVE, Circuit Judge. Oscar Guzman-Garcia ﬂed Mexico
for the United States in 2006, fearing gang retaliation for wit-
nessing the murder of his older brother. Unfortunately, he did
not apply for asylum and withholding of removal until 2014—
eight years after his unauthorized entry. As a result, the im-
migration judge (“IJ”) determined that Guzman-Garcia’s asy-
lum application was untimely. The IJ found that he had not
2                                                    No. 20-1966

ﬁled it within the one-year statutory deadline that begins
upon entry to the United States or shown that he qualiﬁed for
an exception. Alternatively, the IJ concluded that even if the
application was timely, she would nonetheless exercise her
discretion to deny it, given Guzman-Garcia’s criminal history
and lack of rehabilitation evidence. The Board of Immigration
Appeals (the “Board”) aﬃrmed the decision on the untimely
basis. On petition for review, Guzman-Garcia challenges only
the IJ’s alternative basis for denial of his petition—the exercise
of discretion to deny asylum. Because Guzman-Garcia has
raised no arguments against the dispositive determination
that his application is time-barred, we deny his petition for
review of the Board’s decision to deny asylum.
    Guzman-Garcia separately contests the Board’s denial of
his petition for withholding of removal. The Board held that
Guzman-Garcia had not established any of the requisite ele-
ments and aﬃrmed the IJ’s decision. Because substantial evi-
dence supports the Board’s denial of Guzman-Garcia’s peti-
tion for withholding of removal, we deny his petition for re-
view.
                                I.
                               A.
    Guzman-Garcia, a Mexican citizen, entered the United
States illegally in September 2006 because he feared gang vi-
olence in Mexico. In January 1999, Guzman-Garcia witnessed
the murder of his older brother, Oton. The brothers were
walking in the city of Acapulco, Guerrero, Mexico when men
asking for money accosted them. Guzman-Garcia testified
that he knew that they were gang members from their speech,
clothes, and tattoos. One of the men began beating Oton when
No. 20-1966                                                  3

he denied their request and another shouted “kill him, kill
him.” When Guzman-Garcia ran, the men started shooting at
him. He was able to escape but heard the men yelling that
they would find and kill him eventually.
     Oton passed away shortly after the attack. Guzman-Garcia
admitted that he was unsure why the men targeted his
brother and that he did not recognize the men or gang that
attacked them. Police told Guzman-Garcia’s father not to re-
port Oton’s murder to avoid retribution. Guzman-Garcia also
testified that in the days following Oton’s death while he was
still in Acapulco, friends told him that “some guys were ask-
ing about me and that they were going to look for me until
they found me, because we had a problem pending.” Roughly
one year later, two men dressed similar to those who mur-
dered Oton shot through the walls of Guzman-Garcia’s fam-
ily home in Iliantenco. The men did not identify themselves.
Additionally, at some unspecified time, two unknown men
went through the neighborhood asking for the Guzman fam-
ily, but Guzman-Garcia did not know whether they were the
people who murdered Oton.
    Guzman-Garcia resided in Mexico for approximately five
years after his brother’s murder. Following the shooting at his
family’s home, however, he moved fifteen hours away to Pue-
bla, where he lived from November 2001 until August 2003.
He later resided in Mexico City between August 2003 and
September 2006, when he entered the United States. During
this time, he experienced no gang interaction. Further, since
Guzman-Garcia relocated to the United States, neither he nor
his family have received any threats. Guzman-Garcia testi-
fied, however, that he did not feel safe. He claimed that “over
and over, people from Iliantenco, Guerrero, that knew me
4                                                  No. 20-1966

would give me information that some people wanted to kill
me because I was the main witness to my brother’s death.”
Guzman-Garcia testified that he entered the United States to
escape from his life of fear.
    On October 10, 2013, the Department of Homeland Secu-
rity charged Guzman-Garcia with removability as an alien
present without being admitted and served him a notice to
appear. Guzman-Garcia admitted his removability but filed
applications for asylum and withholding of removal in 2014.

                              B.
    The IJ denied asylum on two independent bases. She held
that the application was untimely and that even if it was not,
she would exercise her discretion to deny it. The IJ also denied
withholding of removal. The crux of her opinion centered on
Guzman-Garcia’s proposed protected group—witnesses of
gang crimes who could potentially testify against the gang—
which she held was not cognizable. The IJ determined that
this social group was not suﬃciently “particular” and “so-
cially distinct.” She separately held that Guzman-Garcia did
not establish the second element, that he will suﬀer harm or
persecution upon return to Mexico. She found that his family
had remained unharmed, that Guzman-Garcia himself had
lived in Mexico without incident for six years following the
murder, that there was no evidence that anyone had tried to
locate him in the years immediately following Oton’s murder,
and that Guzman-Garcia had not shown that anyone would
attempt to target him now for witnessing a murder nearly
twenty years ago. Consequently, she held that he was unlikely
to experience harm upon returning to Mexico.
No. 20-1966                                                      5

    The Board affirmed the IJ’s decision on both applications.
It upheld the IJ’s determination that Guzman-Garcia’s asylum
application was untimely. It also affirmed the IJ’s denial of
withholding of removal because it determined that Guzman-
Garcia had failed to establish the three required elements.
Guzman-Garcia now petitions for review of the Board’s deci-
sion.

                                II.
    “Where, as here, the BIA’s decision adopts and aﬃrms the
IJ’s conclusion as well as provid[es] its own analysis, we re-
view both decisions.” Bathula v. Holder, 723 F.3d 889, 897 (7th
Cir. 2013) (internal quotation omitted). We review legal ques-
tions de novo and ﬁndings of fact for substantial evidence.
Meraz-Saucedo v. Rosen, 986 F.3d 676, 684 (7th Cir. 2021). Un-
der the substantial-evidence standard, we reverse factual
ﬁndings by the Board and IJ only if “any reasonable adjudica-
tor would be compelled to conclude the contrary.” 8 U.S.C. §
1252(b)(4)(B); Meraz-Saucedo, 986 F.3d at 684.
                                A.
    The Immigration and Naturalization Act (the “Act”) re-
quires petitioners to file asylum applications within one year
of entry, with certain narrow exceptions. 8 U.S.C. §§
1158(a)(2)(B), 1158(a)(2)(D); 8 C.F.R. § 1208.4(a)(2), (4)–(5). Im-
migration judges have discretion to grant asylum if a peti-
tioner satisfies all requirements. 8 U.S.C. § 1158(b)(1)(A).
Here, Guzman-Garcia argues only that the IJ’s determination
not to exercise her discretion to grant asylum was error. He
does not address the separate and dispositive determination
that his application is statutorily time-barred, despite the
6                                                   No. 20-1966

government pointing out this deficiency in its brief. That is
fatal to his petition. We thus deny Guzman-Garcia’s petition
for review of the Board’s denial of his asylum application.
                               B.
    We likewise deny his petition for review of the Board’s de-
nial of his application for withholding of removal. A success-
ful application requires the petitioner to show that his “life or
freedom would be threatened in that country [of removal] be-
cause of the alien’s race, religion, nationality, membership in
a particular social group, or political opinion.” 8 U.S.C. §
1231(b)(3)(A). That standard involves three elements: (1)
membership in a protected group; (2) risk of harm in the
country of removal; and (3) a nexus between the harm and
group membership. “An applicant does not have a well-
founded fear of persecution if the applicant could avoid per-
secution by relocating to another part of the applicant’s coun-
try of nationality … if under all the circumstances it would be
reasonable to expect the applicant to do so.” 8 C.F.R.
§ 1208.13(b)(2)(ii).
    We “review the Board’s ﬁndings under the substantial ev-
idence standard,” which requires us to assess whether the
Board’s denial of Guzman-Garcia’s application “is supported
by reasonable, substantial, and probative evidence on the rec-
ord considered as a whole. …” N.L.A. v. Holder, 744 F.3d 425,
430 (7th Cir. 2014). Under this “extremely deferential” stand-
ard, Molina-Avila v. Sessions, 907 F.3d 977, 982 (7th Cir. 2018),
we will “reverse only if the evidence compels a contrary con-
clusion.” Abdoulaye v. Holder, 721 F.3d 485, 490 (7th Cir. 2013)
(internal quotation omitted).
No. 20-1966                                                  7

    Guzman-Garcia argues that the Board erred in holding
that the IJ correctly decided that Guzman-Garcia had not es-
tablished any of the elements necessary for withholding of re-
moval. As to the ﬁrst element, he contends that we have re-
jected the legal standard the IJ applied when evaluating
whether he demonstrated membership in a protected group.
On the risk-of-harm element, he suggests that the IJ over-
looked substantial evidence showing that he would be perse-
cuted if he returned to Mexico. Lastly, he argues that the IJ
did not make a ﬁnding on the nexus element. We need not
address Guzman-Garcia’s arguments as to the ﬁrst and third
elements because he has failed to establish the second ele-
ment.
    The record does not show that Guzman-Garcia is likely to
suﬀer persecution due to his experience as a witness to an in-
cident of gang violence twenty years ago—much less that
there is no substantial evidence to support the IJ’s determina-
tion to that eﬀect. Crediting Guzman-Garcia’s testimony,
gang members threatened him at the time of his brother’s
murder, and while he was in Mexico, acquaintances told him
“over and over” that people were looking for him. Several
months after the murder, unknown men ﬁred on his family’s
home. On one occasion, he heard that people were looking for
his family, but he did not know if these people were gang af-
ﬁliated.
    Despite his fears and the reported threats, Guzman-Garcia
lived in two diﬀerent cities in Mexico for roughly ﬁve years
following his brother’s murder, all without incident. It is now
almost twenty years since he witnessed the crime, and he has
been out of the country for nearly fourteen of those years.
There is no evidence that his family has been threatened since
he left Mexico or that he has heard of people looking for him
8                                                            No. 20-1966

since his departure or threatening him. On these facts, the
Board’s conclusion that he would not suﬀer future harm upon
return to Mexico was supported by substantial evidence. 1
                              Conclusion
   Because Guzman-Garcia has not overcome the dispositive
holdings informing the Board’s denial of his applications for
asylum and withholding of removal, we deny the petition for
review.




    1 Guzman-Garcia faults the IJ for incorrectly stating that he lived in
Mexico for six years after Oton’s murder (as opposed to ﬁve) and for stat-
ing that the gang made no attempt to ﬁnd him. While these statements
were incorrect, there is still substantial record evidence to support the IJ
and Board’s conclusions that he did not demonstrate that he would suﬀer
future harm if removed to Mexico.